NONPRECEDENTIAL DISPOSITION
                                 To be cited only in accordance with
                                          Fed. R. App. P. 32.1




                  United States Court of Appeals
                                            For the Seventh Circuit
                                            Chicago, Illinois 60604

                                           Submitted August 25, 2010*
                                             Decided August 26, 2010

                                                       Before

                                   FRANK H. EASTERBROOK, Chief Judge

                                   WILLIAM J. BAUER, Circuit Judge

                                   DANIEL A. MANION, Circuit Judge

No. 10‐1701

UNITED STATES OF AMERICA,                         Appeal from the United States District
            Plaintiff‐Appellee,                                          Court for the Northern District of Indiana,
                                                                                    Hammond Division.
             v.
                                                                                    No. 2:02 cv 480
FUNDS ON DEPOSIT AT BANK ONE
CHICAGO ACCOUNT 1110010428312,**             Andrew P. Rodovich,
et al.,                                                                           Magistrate Judge.
             Defendants.



         *
        After examining the briefs and the record, we have concluded that oral argument is
unnecessary.  Thus, the appeal is submitted on the briefs and the record.  See FED. R. APP. P.
34(a)(2)(C).
         **
        We substitute the second defendant property named in the complaint for the first
because the first was forfeited in a separate criminal proceeding.  We retain the original
account number but note that Bank One was merged into JPMorgan Chase & Co. in 2004.
No. 10‐1701                                                                              Page 2

APPEAL OF: JONG HI BEK.
                                          O R D E R

        Jong Hi Bek appeals from an order granting summary judgment for the government
in this action for civil forfeiture.  We affirm the judgment.

       Police in Gary, Indiana, observed on most mornings a queue outside a pain‐
management clinic run by Bek, who at that time was a licensed physician.  An undercover
investigation revealed that Bek was not practicing medicine, but instead selling
prescriptions that could be filled at pharmacies staffed by his coconspirators.  The
investigation led to this action for civil forfeiture and Bek’s conviction on more than two
dozen counts of drug trafficking, 21 U.S.C. §§ 841(a)(1), 846, and health‐care fraud, 18 U.S.C.
§ 1347.  We upheld the convictions on all but one substantive count.  United States v. Bek, 493
F.3d 790, 799 (7th Cir. 2007).  Bek was sentenced to 41 months’ imprisonment and 2 years’
supervised release.

        The government seeks to forfeit cash in several bank accounts, plus more than
$48,000 in currency seized from Bek’s house during the criminal case.  The government
contends that these funds are proceeds of Bek’s prescription mill, see 21 U.S.C. § 881(a)(6),
and that some of the proceeds were laundered through different accounts before they were
seized.  Bek agreed to forfeit $30,000 from one account but contested the forfeiture of funds
in his other accounts.

         At summary judgment the government relied on bank records, evidence from the
criminal case, and the affidavit of an investigator from the Food and Drug Administration
who analyzed Bek’s transactions.  That evidence supports the government’s theory that Bek
had no genuine patients and instead prescribed whatever drugs his customers requested
during sham consultations.  He accepted only currency, of which $48,295 (including marked
bills from undercover agents) was found in his home.  He also deposited currency totaling
$691,490 into one bank account and $335,000 into another.  Assuming that these amounts
represent the entirety of his drug proceeds, Bek netted $1,074,785.  From the first two
accounts, Bek shuffled the money into others.

       Bek did not dispute that his prescription business was his only source of currency
deposits (as opposed to checks from sales of several properties).  Instead, he insisted that all
of the money was clean because he was innocent and his practice was bona fide.  A
magistrate judge, presiding by consent, granted summary judgment for the government. 
The judgment amount of $501,153.51, plus a criminal forfeiture and the agreed forfeiture,
totaled $1,066,214.79—thousands of dollars less than the most conservative estimate of his
drug proceeds.
No. 10‐1701                                                                             Page 3


        Bek stakes this appeal on his renewed assertion that he is totally innocent, but this
assertion is precluded by his criminal conviction.  See Instituto Nacional De Comercializacion
Agricola v. Cont’l Ill. Nat’l Bank and Trust Co., 858 F.2d 1264, 1271 (7th Cir. 1988).  He also
mentions the Eighth Amendment’s proscription of excessive fines, but forfeiting the
proceeds of crime never violates the Eighth Amendment.  See United States v. Betancourt, 422
F.3d 240, 250‐51 (5th Cir. 2005); United States v. Real Property Located at 22 Santa Barbara
Drive, 264 F.3d 860, 874‐75 (9th Cir. 2001).

                                                                                  AFFIRMED.